Citation Nr: 0308294	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  95-27 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a left little finger fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an January 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., that granted the veteran's claim of 
entitlement to service connection for residuals of a left 
little finger fracture, rated at zero percent (non-
compensable).  The veteran expressed disagreement with this 
decision in April 1995, and perfected a timely appeal in 
August 1995.  Because the veteran has disagreed with the 
initial rating assigned for his service-connected residuals 
of a left little finger fracture, the Board has characterized 
the issue as involving the propriety of the initial 
evaluation assigned following the grant of service 
connection.  See Fenderson v. West, 12 Vet.App. 119, 126 
(1999); AB v. Brown, 6 Vet.App. 35, 38 (1993).

In November 2001, the Board entered a final decision that 
denied the veteran's claims for an initial evaluation in 
excess of 20 percent for left shoulder pain secondary to an 
injury with degenerative joint disease, an initial evaluation 
in excess of 20 percent for upper back pain due to a 
herniated disc of the cervical spine, and an initial 
compensable evaluation for tinia pedis.  Thus, these issues 
have been finally resolved by the Board and are no longer a 
part of this appea1.

In the November 2001 Decision/Remand, the Board observed that 
a jurisdictional defect existed concerning the timeliness of 
the substantive appeal with respect to the claims for a 
higher initial evaluation following the grants of service 
connection for right hand ganglion cyst removal and residuals 
of a left varicocelectomy, which prompted the Board to remand 
this matter to RO for due process considerations.  While in 
remand status, the RO, in June 2002, sent a letter to the 
veteran and his representative that notified them that the 
timeliness issue, described the procedural history of these 
claims, and requested that evidence showing that the veteran 
had filed his substantive appeal within the appropriate time 
limits be provided within 60 days of this letter.  In 
December 2002, the veteran's representative notified VA that 
he had been unable to reach the veteran in order to respond 
to the RO's June 2002 request.  Thus, under these 
circumstances, the record on appeal does not indicate that a 
timely substantive appeal has been filed concerning the 
claims of entitlement to initial compensable evaluations for 
the service-connected right hand ganglion cyst removal and 
for residuals of a left varicocelectomy, and; as such, these 
claims are not a part of the current appeal.


REMAND

The veteran and his representative essentially contend on 
appeal that the veteran's service-connected residuals of a 
right little finger fracture are more disabling than 
currently, and initially, evaluated.

The Board notes that during the pendency of this appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

Again, the Board remanded this claim in November 2001 for the 
issuance of a supplemental statement of the case by the RO.  
The February 2002 supplemental statement of the case only 
partially complied with the dictates of the November 2001 
remand, in that neither the veteran nor his service 
representative were issued any sort of notification of the 
VCAA and the effect that it had on his claim in appellate 
status.  The Board points out that the claims folder was 
returned to the Board in January 2003, more than 2 years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its duty to notify and duty to assist provisions.

In view of the above, this matter is REMANDED to the RO for 
the following actions:


1.	The RO should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist 
and duty to notify provisions 
contained therein.  Among other 
things, the letter should explain, 
what, if any, information (medical or 
lay evidence) not previously provided 
to the Secretary is necessary to 
substantiate the veteran's claim for 
an initial compensable evaluation on 
service-connected residuals of a left 
little finger fracture.  The letter 
should also specifically inform the 
veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which 
part, if any, the RO will attempt to 
obtain on behalf of the claimant.

2.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review this claim.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.
4.	The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


